      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 1 of 18



Approved:
                                                      ORIGINAL
                                             J. RAVENER
                              States Attorneys

Before:     HONORABLE HENRY B. PITMAN
                                              (6\71t",-~
            United States Magistrate Judlf
            Southern District of New Yo~l     ~1.Jl..Mftf   13
----------------------------------x
UNITED STATES OF AMERICA                      COMPLAINT
                - v. -                        Violations of
                                              18 u.s.c. §§ 2339B & 2
JESUS WILFREDO ENCARNACION,
     a/k/a "Jihadistsoldgier,"
                                              COUNTY OF OFFENSE:
     a/k/a "Jihadinhear,"
                                              NEW YORK
     a/k/a "Jihadinheart,"
     a/k/a "Lionofthegood,"

                Defendant.
----------------------------------x
STATE OF NEW YORK
                                       SS.:
COUNTY OF NEW YORK

          SETH YOCKEL, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                               COUNT ONE

   (Attempted Provision of Material Support and Resources to a
           Designated Foreign Terrorist Organization)

           1.   From at least in or about November 2018, up to
and including February 7, 2019, in the Southern District of New
York and elsewhere, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, knowingly and intentionally
attempted to provide "material support or resources," as that
term is defined in Title 18, United States Code, Section
2339A(b), namely, personnel (including himself) and services, to
a foreign terrorist organization, to wit, Lashkar e-Tayyiba
 ("LeT"), which at all relevant times was designated by the
Secretary of State as a foreign terrorist organization, pursuant
to Section 219 of the Immigration and Nationality Act ("INA"),
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 2 of 18



and is currently designated as such as of the date of the filing
of this Complaint, knowing that LeT was a designated terrorist
organization (as defined in Title 18, United States Code,
Section 23398(g) (6) ), that LeT engages and has engaged in
terrorist activity (as defined in Section 212 (a) (3) (8) of the
INA), and that LeT engages and has engaged in terrorism (as
defined in section 14 0 ( d) ( 2) of the Foreign Relations
Authorization Act ("FRAA"), Fiscal Years 1988 and 1989).

      (Title 18, United States Code, Sections 23398 and 2.)

                               COUNT TWO

   (Conspiracy to Provide Material Support and Resources to a
           Designated Foreign Terrorist Organization)

          2.    From at least in or about November 2018, up to
and including February 7, 2019, in the Southern District of New
York and elsewhere, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, and others known and unknown,
knowingly and intentionally combined, conspired, confederated
and agreed together and with each other to provide "material
support or resources," as that term is defined in Title 18,
United States Code, Section 2339A(b), to a foreign terrorist
organization, to wit, LeT, which at all relevant times was
designated by the Secretary of State as a foreign terrorist
organization pursuant to Section 219 of the INA, and is
currently designated as such as of the date of the filing of
this Complaint.

             3.   It was a part and an object of the conspiracy
that JESUS WILFREDO ENCARNACION, a/k/a "Jihadistsoldgier,"
"Jihadinhear," "Jihadinheart," "Lionofthegood," the defendant,
and others known and unknown, would and did knowingly agree to
provide LeT with material support and resources, namely
personnel (including ENCARNACION) and services, knowing that LeT
was a designated terrorist organization (as defined in Title 18,
United States Code, Section 23398(g) (6)), that LeT engages and
has engaged in terrorist activity (as defined in section
212 (a) (3) (8) of the INA), and that LeT engages and has engaged
in terrorism (as defined in section 140 (d) (2) of the FRAA, in
violation of Title 18, United States Code, Section 23398.




                                    2
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 3 of 18



                              Overt Acts

          4.   In furtherance of the conspiracy and to effect
the illegal object thereof, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, and his co-conspirators,
committed the overt acts set forth below, among others:

                a.   In or about November 2018, ENCARNACION
communicated with a co-conspirator located in another district
in the United States, who is not named as a defendant herein
 ("CC-1") about ENCARNACION's desire to fight on behalf of
terrorist organizations located outside the United States.

               b.   In or about November 2018, CC-1 directed
ENCARNACION to contact an individual with whom CC-1 had
previously communicated, who was in fact and unbeknownst to CC-
1, an FBI undercover employee ("UC-1"). CC-1 indicated that UC-
1 would be able to help ENCARNACION travel to Pakistan to join
LeT and receive training to commit terrorist acts on behalf of
LeT.

               c.    Between in or about November 2018 through
the date of the filing of this Complaint, while located in the
Southern District of New York, ENCARNACION communicated with UC-
1 to arrange travel to Pakistan to join LeT.

               d.   On or about November 9, 2018, while located
in the Southern District of New York, ENCARNACION wrote to UC-1,
"you guys are against India.  I read up on ya.  You are beefing
with India over Muslim land.     . I fucking hate Hindus.
They can go to hell and I'm going to help you."

               e.   On or about November 10, 2018, ENCARNACION
wrote to UC-1, "Will I live in Pakistan.  I want to fight.
I want to execute.  I want to behead."

               f.   On or about February 7, 2019, ENCARNACION
attempted to board an international flight leaving New York City
in order to travel to Pakistan to join LeT.

          (Title 18, United States Code, Section 2339B.)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          5.   I am a Special Agent with the FBI, and I am
assigned to a counterterrorism squad.  I have been personally



                                    3
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 4 of 18



involved in the investigation of this matter.  This affidavit is
based in part upon my training and experience, my involvement in
this and other investigations, my conversations with law
enforcement agents and other people, and my examination of
reports and records.  Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all of the facts that I have learned during the
course of my investigation.  Where the contents of documents and
the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

                                Overview

          6.   JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, is a 29-year-old resident of
Manhattan, New York. As set forth in greater detail below,
ENCARNACION is an LeT supporter who attempted to travel overseas
to join LeT yesterday, i.e., February 7.' 2019.  Since November
2018, ENCARNACION has repeatedly expressed, in the course of
recorded communications through a social media service with CC-1
and through an encrypted messaging service with UC-1, his
allegiance to and support for LeT, and has discussed his desire
and plans for joining LeT overseas $0 that he can receive
training and participate in violent acts of terrorism.   During
those communications with UC-1, ENCARNACION told UC-1 that he
had made arrangements to travel to a particular city in a
particular country in Europe (the "European City" and "European
Country," respectively), as the first step of traveling to
Pakistan to join LeT.  ENCARNACION purchased an airline ticket
for a flight scheduled to depart on February 7, 2019, from John
F. Kennedy International Airport, New York, New York ("JFK
Airport"), to the European City (the "Flight"). On February 7,
ENCARNACION traveled to JFK Airport, where he was arrested by
the FBI after he attempted to board that flight to the European
City.

                          Lashkar e-Tayyiba

          7.   On December 18, 2001, the United States Secretary
of State designated Lashkar-e-Taiba, and its aliases Lashkar-e-
Tayyiba, Laskar e-Toiba, and Army of the Righteous as a
Specially Designated Global Terrorist under section l(b) of
Executive Order 13224. On December 26, 2001, the Secretary
designated Lashkar e-Tayyiba ("LeT" - which is how the FTO will
be referenced herein) as a Foreign Terrorist Organization
("FTO") under Section 219 of the INA.  In the seventeen years


                                    4
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 5 of 18



following those initial designations, and      as recently as April
2, 2018, the Secretary has added numerous      aliases to the
designation, including: Army of the Pure;      Army of the Pure and
Righteous; Army of the Righteous; Lashkar      e-Toiba; and Lashkar-
i-Taiba.

          8.   The State Department has· reported that LeT is a
Pakistan-based terrorist group originally formed in the late
1980s to oppose the Soviet presence in Afghanistan.   LeT has
conducted operations, including several high profile attacks,
since at least 1993, against targets in India, with the stated
objective of ending Indian control of the province of Kashmir.
In particular, LeT was responsible for the November 2008 attacks
in Mumbai against luxury hotels, a Jewish center, a train
station, and a popular cafe that killed 166 people - including
six U.S. citizens - and injured more than 300.   The group has
also attacked Coalition Forces in Afghanistan. LeT uses assault
rifles, machine guns, mortars, explosives, and rocket-propelled
grenades, and continues to operate freely within Pakistan,
holding public rallies, raising funds, and plotting and training
for terrorist attacks.

           CC-1 Identifies UC-1 as a Recruiter for LeT

          9.   Based on my training, experience, and my review
of publicly available materials, I have become familiar with a
particular encrypted messaging application accessible through
both desktop computers and smartphones (the "Application.")   I
have learned, among other things, that the Application provides
end-to-end encryption of user communications. As a result,
communications sent through the Application can be viewed only
by a participant in the conversation.  The Application has
therefore become a popular means of communication among
individuals who participate in violent extremist activity, as
well as other types of crimes.

          10.  Based on my review of messages sent and received
by CC-1 through the Application, I have learned the following,
in substance and in part:

               a.   Between in or about October and November
2018, CC-1 communicated with an undercover FBI special agent
("UC-2") through the Application.  In sum and substance, UC-2
represented himself to CC-1 as an American who was interested in
traveling overseas to join LeT.




                                    5
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 6 of 18



               b.   On or about October 30, 2018, UC-2
represented to CC-1 that he was "flying out tonight inshaAllah
[God willingl]."

               c.   On or about October 31, 2018, CC-1 asked UC-
2, "Where are you?" UC-2 responded, "Alhamdulillah [Praise be
to Allah] Pakistan akhi [brother] . 2 InshaAllah [God willing] I
will be training with the mujahideen of lashkar e Tayyiba soon."

               d.   On or about November 2, 2018, UC-2 contacted
CC-1 to tell him the following (footnotes added):

          Assalamualaikum akhi [Peace be upon you
          brother], i made it!   InshaAllah [God
          willing] my training with the lions of
          Lashkar starts today.   Soon I will be
          fighting as a mujahideen.      . Akhi they
          say they are still in need of fierce
          brother, even from teh [sic] west as long as
          they are trusted.   If this is Allah's path
          for you, then just know the route is open.
          They gave me contact for an akhi who can
          help ikhwa [brothers] from the west make
          hijrah. 3 If you want this, contact [UC-1] on
          [the encrypted messaging service].   I can be
          your tazkiyah. 4 If you contact this akhi,
          say your brother is [UC-2].




1
  Throughout this complaint, English text in italics enclosed in
brackets is based on preliminary draft translations of the
preceding Arabic text by a speaker fluent in Arabic.
2 Based on my training and experience, including conversations

with a fluent Arabic speaker, I have learned, among other
things, that "akhi" is an Arabic word meaning "brother," and is
a commonly used term used by violent extremists to refer to
trusted individuals, regardless of their familial relationship.
3 Based on my training and experience, I have learned that
"hijrah" (or "hijra") is an Arabic term normally used to refer
to migration, but which is also used by supporters of terrorist
organizations to refer to traveling overseas to join those
terrorist organizations and engage in jihad.
4 Based upon my conversations with other law enforcement agents,
I understand that "tazkiyah" refers to the act of a trusted
individual and/or member of a FTO vouching for another
individual who is not previously known to the organization.


                                    6
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 7 of 18



                e.   Also on or about November 2, CC-1 contacted
UC-1 through the Application at the username provided by UC-2.
CC-1 told UC-1, "Y[o]u know my [b]r[o]ther [UC-2] ." The
following day, after UC-1 asked CC-1 how CC-1 had obtained UC-
1' s contact information, CC-1 sent UC-1 a screenshot of the
messages between CC-1 and UC-2 described supra~~ lO(a)-(d).

               f.   On or about November 3, 2018, CC-1 continued
to communicate with UC-1, writing, "iam lone wolf and lone lion
of tawhid [the one god]." CC-1 described his intentions that
"[i]f things go south for me here, I will join [UC-2] in
pakistan .   . I want to slau[g]hter hindu kufur [infidels] who
rape [o]ur muslim sisters in Kashmir. Andi want t[o] destroy
t[h]eir fuc[k]ing idols."

                CC-1 Introduces ENCARNACION to LeT

           11. Based on my training, experience, and my review
of publicly available materials, I have become familiar with a
particular social media service accessible through both the
Internet and through a smartphone application (the "Social Media
Service").   I have learned, among other things, that the Social
Media Service allows users to upload pictures, comment on
pictures, and send private messages both to groups of other
users and in direct messages with other individual users.

          12.  Based on my review of messages sent and received
by JESUS WILFREDO ENCARNACION, a/k/a "Jihadistsoldgier,"
"Jihadinhear," "Jihadinheart," "Lionofthegood," the defendant,
through the Social Media Service, I have learned the following,
in substance and in part:

               a.   On or about November 1, 2018, ENCARNACION
began sending messages through the Social Media Service to what
one participant described as "a group chat for American
Jihadis," consisting of nine participants, including CC-1 (the
"Jihadi Group").  ENCARNACION introduced himself to the Jihadi
Group by saying, "I want to fight till death alongside the
Islamic State.     . I'm a lone wolf looking for a family I can
strike the crusaders.      . I want to be part of a family
willing to kill not afraid of death.   I want weapons training."

               b.   On or about November 3, 2018, CC-1 sent a
private direct message to ENCARNACION through the Social Media
Service, introducing himself as "a brother in islam." In
response to ENCARNACION's statement that he wanted "to fight for
change," CC-1 instructed ENCARNACION, "Before you think about
ji[h]ad, seek knowledge, learn islam .    . stu[d]y the hero[e]s


                                    7
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 8 of 18



of islam," and identified a number of individuals as such,
including "An[w]ar awlaki" and "Osama bin ladin."

               c.   On or about November 4, 2018, ENCARNACION
and CC-1 continued to communicate through the Social Media
Service.  ENCARNACION told CC-1 that he was "from New York" and
that his "family's Dominican." CC-1 responded that he was
located in another state in the United States , and sent a
picture of himself to ENCARNACION.  ENCARNACION told CC-1 that
he wanted "to be a true child/soldier of God." CC-1 replied,
"Dont say child.       Just say soldier."

               d.   On or about November 5, 2018, ENCARNACION
sent a message to CC-1 stating, "I want to join ISIS." CC-1
responded, "Have fun with that .   . There is [n]o point in
fi[g]hting f[o]r them.  They h[a]ve no territory.     . All
youll be[ ]used for[ ]is to take bul[l]ets." ENCARNACION
responded, "Who is worth it in your eyes." CC-1 replied to
ENCARNACION, "Lashker e taiba."

        CC-1 Attempts to Put ENCARNACION in Contact with
                        an LeT Recruiter

           13. Based on my review of messages sent through the
Social Media Service, I have learned, among other things, that
on or about November 5, 2018, after CC-1 informed JESUS WILFREDO
ENCARNACION, a/k/a "Jihadistsoldgier," "Jihadinhear,"
"Jihadinheart," "Lionofthegood," the defendant, that he
considered LeT to be "worth it," ENCARNACION asked CC-1, "Do you
have connections." In response, CC-1 asked ENCARNACION if he
had an account to communicate using the Application.
ENCARNACION stated that he did, and told CC-1 that his username
was "Jihadistsoldgier." CC-1 then sent ENCARNACION UC-l's
Application username and instructed ENCARNCION to "[g]o contact
him." ENCARNACION asked CC-1, "Who is he," to which CC-1
responded, "He is in Pakistan. They will he[l]p y[o]u get to
lashker e taiba." ENCARNACION asked CC-1 "They will train
me .     ?   I want to be a strong soldier." CC-1 responded "Yes
they will train you."

          14. Based on my review of messages sent through the
Application, I have learned the following, in substance and in
part:

               a.   On or about November 5, 2018, after the
exchange of messages on the Social Media Service described supra
~ 13, CC-1 contacted UC-1 through the Application, stating, "A
salam alaykom [Peace be upon you] i found a [b]r[o]ther who


                                    8
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 9 of 18



wan[t]s to go do jihad fisimbillah [in the cause of Allah].  He
is new muslim s[t]ill needs [t]o learn quran an[d] pray.  I[ Jam
giv[i]ng him y[o]u[r] [contact information on the Social Media
Service and the Application] . So he will be a lashker e taiba
fighter."

               b.   On or about November 5, 2018, after the
messages described above, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, contacted UC-1 using the
Application, stating, "I seek training guidance and
brotherhood."

                c.  The Application allows users to select both
a username and a display name, and to upload a small picture
that is visible to recipients of messages from the user. At the
time that ENCARNACION contacted UC-1 on or about November 5,
2018, the username on his Application account was
"Jihadistsoldgier," and the display name was "Jihadinhear." The
picture displayed was a portion of a black flag containing
Arabic script that is commonly associated with the terrorist
organization the Islamic State of Iraq and al-Sham ("ISIS").

          15. Based on my review of messages sent through the
Social Media Service, I have learned, among other things, that
on or about November 6, 2018, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, told CC-1 that he "went to
mosque to learn no one wanted to teach me." CC-1 asked
ENCARNACION, "W[h]at did you say at the mosque," and instructed
him, "Dont ment[i]on isis or terrorism akh[i] ." ENCARNACION
reiterated, "I want to join group like isis al qaeda or Taliban.
I just don't have connections.   I want to learn.  Fight.  Kill.
Die. And go to paradise.   Can you help me please."

          16. Based on my review of encrypted messages sent
through the Application, I have learned the following, in
substance and in part:

               a.   On or about November 7, 2018, UC-1 responded
to JESUS WILFREDO ENCARNACION, a/k/a "Jihadistsoldgier,"
"Jihadinhear," "Jihadinheart," "Lionofthegood," the defendant,
with a common greeting in Arabic, to which ENCARNACION
responded, "I want to join an Islamic State group." UC-1 then
asked ENCARNACION who had given him UC-l's contact information.
ENCARNACION responded that he had learned it from CC-1, stating
that he "met [CC-1] on [the Social Media Service] he recommended



                                    9
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 10 of 18



I spoke [sic] to you he's my friend," and including a screenshot
of CC-l's profile on the Social Media Service.

          17. Based on my review of messages sent through the
Social Media Service, I have learned, among other things, that
on or about November 7, 2018, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, told CC-1, "He contacted me
back. The guy you recommended. He asked me who gave me his
information. Tell him about me please." CC-1 replied, "Tell
h[i]m me.   [CC-1].     . Tell him i know [UC-2] a[n]d that I
talked to h[i]m earlier." ENCARNACION then asked CC-1, "Who
will I be joining??? What organization." CC-1 replied, "Laskher
e taiba.  Or LeT.   They aare [sic] a group in pakistan.  [Th]ey
have way [b]etter fund[i]ng[]. And they operate in kash[m]ir
afghanistan and india."

          18. Later on or about November 7, UC-1 contacted CC-1
through the Application, asking CC-1 if he was familiar with
ENCARNACION's username in the Application. CC-1 responded, "Yes
that's him.  I kn[o]w him.  He wants to [f]ight for sake o[f]
god be a soldier and d[i]e and go to p[a]radis[e] ."

          19.  Following the exchange described supra ~ 18,
later on or about November 7, CC-1 contacted ENCARNACION through
the Social Media Service and exchanged the following messages:

               a.   CC-1 told ENCARNACION, "I told [UC-1].   You
                                                           5
wan[t]ed t[o] bec[o]me a soldier and fig[h]t for Allah swt[ ] .
   A[n]d die and g[o] to paradise." ENCARNACION reiterated that
"I want to be a solider of Allah." CC-1 continued, "T[h]is
man," apparently referring to UC-1, "He is g[oi]ng to help you
get from America to pakistan.   . And t[h]en they w[i]ll get you
ther[e] ." CC-1 then sent ENCARNACION a screenshot of CC-l's
communications with UC-1 through the Application described supra
~ 18.


               b.   CC-1 then told ENCARNACION, "Your nearly all
set.  Its best we cut links.     . Its safety rea [sic].      No
need for me." ENCARNACION responded, "Why not.   You helped me.
I appreciate you." CC-1 stated, "If they f[o]und out your gone
be[]cause of me, they will be at my fucki[n]g a[p]artment
building raiding my fucki[n]g house." CC-1 continued that

5 Based on my training and experience, I understand that "swt" is
a common abbreviation for the Arabic phrase "subhanahu wa-
ta' ala," meaning "glorious and exalted is He," and is commonly
placed after "Allah" in Islamic texts.


                                   10
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 11 of 18



ENCARNACION would "get to comple[t]e what you want" as long as
he did not "bitch out or pussy [o]ut." CC-1 told ENCARNACION to
"[h]ave fun in Pakistan" and to "te[x]t me on [the Application]
when you make it."

          20.  Several hours later on or about November 7, 2018,
UC-1 responded to ENCARNACION through the Application,
instructing him to remove his account picture containing the
ISIS flag, see supra~ 14(c), because "it draw[s] to[o] much
attention." ENCARNACION responded that he had done so, and
screenshots of the Application reflect that ENCARNACION did in
fact remove his picture.  ENCARNACION continued in the
conversation to describe his intentions, stating:

          Im going to tell you something about myself.
          Im a soldier of Allah a good Muslim but
          ready to kill and die in the name of Allah I
          want to go to paradise I need help I want to
          join Islamic State I want to be a soldier .
            . I dedicate my life to Islam. I hate
          America.     . They will [n]ever kill Islam .
              . I will fight for that.

               a.   ENCARNACION continued and identified his
location as being in New York, and his age as 28. 6 UC-1 asked
ENCARNACION if he intended to leave there to "travel for jihad,"
and ENCARNACION confirmed that he was planning to do so.   UC-1
asked ENCARNACION to consider that decision and to pray about
it, stating that "[i]f after you still want this, we talk." The
following day, on or about November 8, 2018, ENCARNACION
responded, "I made my decision I want to do this get back to me
when you can I got to go to mosque it's going to be prayer
time."

           ENCARNACION Arranges to Travel to Join LeT

           21.  Between November 5, 2018, and the date of the
filing of this Complaint, JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, exchanged hundreds of messages
through the Application with UC-1.   In sum and substance,
ENCARNACION's communications with UC-1 fall into two categories;
 (a) statements of ENCARNACION's commitment to join LeT for the
purpose of participating in its terrorist activities, and (b)

6 Based on my review of public records, I have learned that
ENCARNACION's 29th birthday occurred after November 7, but
before the date of the filing of this Complaint.


                                   11
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 12 of 18



discussions of the logistics of ENCARNACION's planned travel to
Pakistan, via the European Country, to join LeT.  Some examples
of these discussions include the following:

        ENCARNACION's Commitment to LeT and Violent Jihad

               a.   Based on my review of ENCARNACION's messages
with UC-1 through the Application, I have learned, among other
things, that ENCARNACION specifically committed to join LeT in
order to fight in Pakistan against India.  In particular,
ENCARNACION expressed a desire to serve as an "executioner" and
to commit acts of murder on behalf of LeT, as described below.

               b.   On or about November 8, 2018, ENCARNACION
exchanged the following messages with UC-1:

     UC-1:        What role you want with mujahideen?
     ENCARNACION: Executioner
     UC-1:        This not for weak heart akhi [brother]
     ENCARNACION: I have a strong heart I'm asking for this
                  role for a reason
                               * * *
     UC-1:        Our group heart of lion.  You hear of it?
                  Lashkar tayiba.
     ENCARNACION: No.  I did some research on your group.
     UC-1:        You find good research? Pure intention
                  and line with Allah subhana wa taala [].
     ENCARNACION: Yes.
     UC-1:        You want join our group akhi.  You get
                  best training and heart of lion?
     ENCARNACION: Yes.

               c.   On or about November 9, 2018, ENCARNACION
exchanged the following messages with UC-1:

     ENCARNACION: I'm home. [7]   Talk to me.
                                 * * *
     UC-1:          You fire weapon befor[e]?
                                 * * *


7 Based on my review of Department of Motor Vehicle records, and
my conversations with law enforcement officers who have
conducted surveillance of JESUS WILFREDO ENCARNACION, a/k/a
"Jihadistsoldgier," "Jihadinhear," "Jihadinheart,"
"Lionofthegood," the defendant, I have learned that ENCARNACION
resides at a location in the Washington Heights neighborhood of
Manhattan, New York.


                                   12
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 13 of 18



     ENCARNACION: Only handguns.     . I want to shoot machine
                  guns assault rifles but never have only
                  handguns.
     UC-1:        You strong to carry rifle?
     ENCARNACION: I believe I'm strong enough.
     UC-1:        Alhamdulillah [Praise be to Allah].
     ENCARNACION: So you guys are against India.    I read up
                  on ya.   You are beefing with India over
                  Muslim land.    Or is that incorrect.
     UC-1:        Na' am hindu kaffir in India steal Kashmir.
                  Oppress muslims.
     ENCARNACION: Oh.
     UC-1:        We strike heart of india.     . You hear
                  mumb[a]i attack?
                                * * *
     ENCARNACION: Yes.
     UC-1:        This great victory [sic] against india
     ENCARNACION: I fucking hate Hindus.
     UC-1:        For murder of muslims.    Hindu hate
                  muslims.
     ENCARNACION: They can go to hell and I'm going to help
                  you.

               d.   On or about November 10, 2018, ENCARNACION
exchanged the following messages with UC-1:

     ENCARNACION: Will I live in Pakistan.   I want to fight.
     UC-1:        You come Pakistan and train
     ENCARNACION: That's why
     UC-1:        Become soldier of Allah.   Best soldiers.
     ENCARNACION: Yes!
                               * * *
     UC-1:        Get weapon training an[d] islam
                  teach[i]ng.
     ENCARNACION: I'm going to mosque to learn.   Yes!   This
                  is my will come true.   I'm so happy.   True
                  blessing from Allah.
     UC-1:        Then get specializ train where need more
                  muajhiden [sic].
                               * * *
     ENCARNACION: I want to execute.   I want to behead.
                    Shoot.

               e.   On or about November 21, 2018, ENCARNACION
exchanged the following messages with UC-1:

    UC-1:           We have bro many places.



                                   13
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 14 of 18



    ENCARNACION: Im happy.
    UC-1:        More connection than oth[e]r groups like
                 daesh o[r] al qaeda.
    ENCARNACION: I want to do beheadings.  Executions.
    UC-1:        Yes akhi.  You be train in this.
    ENCARNACION: Thank you.

               f.   On or about December 22, 2018, ENCARNACION
exchanged the following messages with UC-1:

     ENCARNACION: I want to be soldier.
     UC-1:        You need strong heart.
     ENCARNACION: I want to be respected.   I have strong
                  heart.  I want to kill infidels.   This is
                  EVERYTHING I ever wanted.
     UC-1:        Good ahki.
     ENCARNACION: I don't coward out.
     UC-1:        Killing can be hard at first akhj [sic].
     ENCARNACION: This is until death.   I believe it'll be
                  easy for me.    . I feel the death of my
                  enemies from my heart.   I will have no
                  feelings for them.   I wanted to be a
                  soldier since I was little. And I
                  understand killing is part of it.
                                 * * *
     ENCARNACION: You will make me executioner? Please.          I
                  want to kill on video.  Terrify our
                  enemies.
                                 * * *
     ENCARNACION: I want to learn beheading.       Shooting.
                  Military fighting.

               g.   On or about January 4, 2019, ENCARNACION
told UC-1, "The day is near in which I go for my Jihad."

               h.   On or about January 6, 2019, ENCARNACION
exchanged the following messages with UC-1:

     ENCARNACION: I always wanted to be soldier.   I dreamed
                  of this now it's reality.   Ever since
                  9/11.
     UC-1:        Allah plan for you.   Even before mus[l]im?
     ENCARNACION: The terrorist attack.   9/11. I want to be
                  one to attack. A major attack kuffar
                   [infidels] treat me bad.

               i.   On or about January 7, 2019, ENCARNACION
exchanged the following messages with UC-1:


                                   14
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 15 of 18



    ENCARNACION: I hate this country I can't wait to go to
                 Pakistan.
    UC-1:        US all infidels. With the king Trump.
    ENCARNACION: Yes I'd love to attack USA.
                                 * * *
    UC-1:        Why you not do before?
    ENCARNACION: I don't have guidance.  I want to do like
                 a bombing and shooting here.  I don't have
                 guns though.
                                 * * *
     ENCARNACION: I need to be executioner.
     UC-1:        Why you want akhi [brother].
     ENCARNACION: It's my purpose.

               j.   On or about January 11, 2019, ENCARNACION
exchanged the following messages with UC-1:

     ENCARNACION: Im so excited that Im going to Jannah
                   [paradise] . And I get to kill kuffar
                   [infidels].
     UC-1:        InshaAllah [God willing].
     ENCARNACION: Inshallah [God willing].
     UC-1:        Many kuffar [infidels].
     ENCARNACION: Yes I can't wait to kill.   Im going to be
                  killing Indians?
     UC-1:        Hindus.
     ENCARNACION: Good.
     UC-1:        Non muslims.   Kuffar [infidels].
     ENCARNACION: I can't wait.   I want to learn guns bombs
                  etc.
     UC-1:        You will learn.
     ENCARNACION: I never used an AK.   I love this gun.
     UC-1:        You learn kill.
     ENCARNACION: Thank you.

   ENCARNACION's Plans to Travel to Pakistan to Join LeT

                k.  Shortly after beginning to communicate with
UC-1, ENCARNACION expressed an interest in leaving the United
States to perform terrorist acts.  On or about November 8, 2018,
ENCARNACION told UC-1 that he "ha[d] to raise money and see if I
can get into Pakistan." During the months that followed,
ENCARNACION and UC-1 agreed on a plan that ENCARNACION believed
would allow him to join LeT in Pakistan.

               1.   Also on or about November 8, 2018,
ENCARNACION asked UC-1, "You got my back from New York to



                                   15
     Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 16 of 18



Pakistan how is this supposed to work You sure I won't be
arrested at airport .   . How am I supposed to do the traveling.
From where to where." UC-1 instructed ENCARNACION that he
should "buy flight out of US to other count[r]y.     . In
country you meet trsuted brohers [sic] who give[] you visa an
plane tickry rest of way [sic]." Later that day, ENCARNACION
told UC-1, "I'll be in paki soon."

               m.   On or about November 10, 2018, ENCARNACION
and UC-1 exchanged the following messages, spelling out the
proposed plan:

     ENCARNACION: How are we going to get me there.     What do
                  I do.   Where do I buy tickets from where
                  to where.   What story do I make up.   How
                  to fool airport officials.    Please.
     UC-1:        I not give all detail yet.    First flight
                  from US to country wit[h] no visa need.
                  We have 2 akhi in Canada. Many more in
                  [the European Country] .   [The European
                  Country] best.
     ENCARNACION: So go to [the European Country]?
     UC-1:        You arrive [the European Country],
                  brothers meet you give you safe place for
                  2 day, visa and ticket.s
     ENCARNACION: I just need the first steps or set of
                  instructions.
     UC-1:        Then you fly to Pakistan.
     ENCARNACION: Got it!

               n.   Later on or about November 10, 2018, UC-1
also explained to ENCARNACION that "[w]e need passport info so I
send to LeT akhi who get you visa." ENCARNACION later asked,
"What part you need," and UC-1 responded "Full name, birth, and
number.  Need for visa and for ticket to pak." ENCARNACION
responded "Damn this risky but I'll send right now," and sent
UC-1 an image of ENCARNACION's United States passport.

               o.   Over the course of the following weeks, in
sum and substance, ENCARNACION and UC-1 had a number of
conversations about possible sources from which ENCARNACION
could procure the necessary funds to purchase a ticket as
discussed.



8
  Consistent with UC-l's role, these representations were not
true and such persons did not exist.


                                   16
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 17 of 18



               p.   On or about December 19, 2018, ENCARNACION
told UC-1 that "I'm buying tickets today.   I paid for ticket
waiting I'll send it to you when available." Shortly
thereafter, ENCARNACION sent UC-1 a screenshot of a flight
confirmation for a ticket in the name of "JESUS WILFREDO
ENCARNACION," indicating that ENCARNACION was planning to fly
from JFK Airport to the European Country on February 7, 2019 on
board the Flight.

               q.   On or about December 21, 2018, UC-1 told
ENCARNACION, "When you land [the European City], the broth[e]rs
meet you at baggage. You just need tell me wh[a]t you wearing
before so they find you. And I t[e]ll them.   Then you go wit[h]
them rest way.  They had visa and you[r] tick[e]t for Pakistan."
ENCARNACION responded "Thank you."

                r.  On or about December 22, 2018, ENCARNACION
asked UC-1, "Who will pick me up. Where. What do I look for.
Want picture of me? So they know who to look for." UC-1
responded "A brother with us in [the European Country] . He meet
you baggage claim in airpirt [sic]." ENCARNACION then sent UC-1
a photograph of himself.

               s.   On or about January 6, 2019, ENCARNACION
told UC-1, "So I go to [the European City] brothers pick me up.
I believe you have my picture.      .I sent it so I don't get
lost." ENCARNACION also confirmed to UC-1, "I got my story ·
down.   . I go to [the European City] to go to Masjid [mosque]"
and that he would tell anyone who asked that his purpose was to
"meet scholar and learn Islam.  I mention nothing about jihad.
That's only our business.   I won't slip."

          22. Based on my review of records from a commercial
air carrier (the "Airline"), I have learned, among other things,
that a ticket was booked in the name of JESUS WILFREDO
ENCARNACION, a/k/a "Jihadistsoldgier," "Jihadinhear,"
"Jihadinheart," "Lionofthegood," the defendant, on or about
December 19, 2018, for travel from JFK Airport to the European
Country on February 7, 2019.

   ENCARNACION's Arrest While Attempting to Travel to Join LeT

          23. Based on my participation in this investigation,
my conversations with other law enforcement officers and others,
and law enforcement surveillance, I have learned the following,
in substance and in part:




                                    17
      Case 1:19-cr-00118-RA Document 1 Filed 02/08/19 Page 18 of 18



               a.   At approximately 4:00 p.m. on February 7,
2019, FBI agents observed ENCARNACION leave his residence
carrying a backpack and a suitcase and enter what appeared to be
a livery cab.

               b.   Later that evening, FBI agents observed
ENCARNACION arrive at JFK Airport, still carrying the backpack
and suitcase.

               c.   After arriving at JFK Airport, ENCARNACION
checked in to board the Flight and passed through security,
after which the FBI arrested him.

          WHEREFORE, deponent respectfully requests that JESUS
WILFREDO ENCARNACION, a/k/a "Jihadistsoldgier," "Jihadinhear,"
"Jihadinheart," "Lionofthegood," the defendant, be imprisoned or
bailed, as the case may be.




                                  SETH YOCKEL
                                  Special Agent
                                  Federal Bureau of Investigation

Sworn to before me this
 ('f'fJ day of February, 2019




                                    18
